UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 3) XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to WORLDWIDE ENERGY AND MANUFACTURING USA, INC. (Exact name of registrant as specified in its charter) Colorado 0-31761 84-1536519 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 408 N. Canal Street South San Francisco,CA94080 (Address of principal executive offices) Registrant’s telephone number, including area code: (650) 794-9888 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes /X/ No / / Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes / / No / / APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of stock, as of the latest practicable date. Class of Securities Shares Outstanding at April 15, 2010 Common Stock, no par value INDEX Page ITEM 1.FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS- As Restated 4 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME- As Restated 5 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS- As Restated 6 NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 24 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4 .CONTROLS AND PROCEDURES 33 PART II. OTHER INFORMATION 37 EXHIBITS 38 SIGNATURES 39 2 PART 1 - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (a) The unaudited financial statements of registrant for the three months ended March 31, 2009, follow.The financial statements reflect all adjustments which are, in the opinion of management, necessary to a fair statement of the results for the interim period presented. EXPLANATORY NOTE This Third Amended Quarterly Report on Form 10-Q/A discloses and discusses the impact and effect of a restatement of our previously filed financial statements for the quarter ended March 31, 2009; and amends Items 1, 2, and 4 of Part I of our Quarterly Report on Form 10-Q previously filed with the SEC on May 14, 2009 and amended on August 19, 2009 and September 1, 2009.This restatement is necessary due to the original equity classification of certain warrants granted in connection with the Company’s 2008 equity financing (completed on June 23, 2008 and July 24, 2008), and included in the Company’s previously issued consolidated financial statements was incorrect.Management has subsequently determined that the warrants granted in connection with the 2008 equity financing should have been recorded as a warrant derivative liability and not as equity.In addition, certain bonuses earned during 2008, were incorrectly recorded in the first quarter ended March 31, 2009 and not accrued as of December 31, 2008.As a result, our management decided to restate our financial statements to reflect these corrections. This Third Amended Quarterly Report on Form 10-Q/A for the quarter ended March 31, 2009 amends and restates only those items of the previously filed Quarterly Report on Form 10-Q/A which have been affected by the restatement.In order to preserve the nature and character of the disclosures set forth in such items as originally filed, no attempt has been made in this amendment (i) to modify or update such disclosures except as required to reflect the effects of the restatement or (ii) to make revisions to the Notes to the Condensed Consolidated Financial Statements except for those which are required by or result from the effects of the restatement.For additional information regarding the restatement, see Note 17 to our Condensed Consolidated Financial Statements included in Part I - Item I.No other information contained in our previously filed Form 10-Q/A for the quarter ended March 31, 2009 has been updated or amended. 3 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2009 December 31, 2008 (Unaudited) (Restated) (Restated) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivables, net of allowances of $272,430 and $45,634, respectively Notes receivables Inventories Tax receivable - Advances to suppliers Related parties receivables Prepaid and other current assets Total current assets Property, plant and equipment, net Intangible assets Goodwill Deposits paid for investment Investment - Other assets -　 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Bank loan - Tax payable Warrant derivative liability Acquisition cost payable - Due to related parties Customer deposits Total current liabilities Non-current liabilities Bank loan-long term portion Loan payable to stockholders - Total non-current liabilities Total liabilities Worldwide’s Stockholders’ equity Common stock (No Par Value : 100,000,000 shares authorized; 3,617,512 shares issued and outstanding) Retained earnings Deferred stock based compensation ) - Accumulated other comprehensive income Total Worldwide’s stockholders’ equity Non-controlling interest Total equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 4 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) For The Three Months Ended March 31. (Restated) Revenue Sales, net of returns of $0 in 2009 and $0 in 2008 $ $ Cost of goods sold Gross profit Operating Expenses Other selling, general and administrative expenses Advertising Management and professional fees paid to shareholders (Note 10) Stock based compensation Depreciation 　 　 Total operating expenses Operating income Other Income (expenses) Interest income Interest expenses ) ) Interest expense paid to shareholders (Note 10) - ) Other income - Exchange gain - 　 　 Total other income (expenses) ) Net income before income taxes Income taxes (expense)/benefit ) 　 　 Net income before non-controlling interest Non-controlling interest ) - 　 　 Net income attributable to the Company Other comprehensive income Foreign currency translation Comprehensive income attributable to the non-controlling interest ) - Comprehensive income attributable to the Company $ $ Earnings per share $ $ Weighted average shares outstanding See accompanying notes to unaudited condensed consolidated financial statements. 5 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Three Months Ended March 31, (Restated) Cash flows from operating activities Net income $ $ Income attributable to non-controlling interest - Adjustments to reconcile net income to net cash used in operating activities: Depreciation Allowance for bad debts ) Stock issued for services Gain on warrant re-valuation ) - Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Income tax receivable ) ) Loan receivable-affiliate - Notes receivable ) ) Prepaid and other current assets Accounts payable Accrued expense ) ) Income tax payable ) ) Customer deposits ) - Net cash used in operating activities ) ) Cash flows from investing activities Loan to related parties - ) Purchase of property and equipment ) ) Deposit paid for investment in subsidiaries ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds fromshareholders loan - Repayment of shareholders loan ) - Principal payments on loan term debt - ) Proceeds from line of credit - Repaymentof bank loans ) ) Loan from related parties Net cash flows provided by financing activities: Effect of exchange rate changes in cash ) Net (decrease)/ increase in cash ) Cash- beginning of period Cash- end of period $ $ Supplemental disclosure of non cash investing and financing activities: Interest paid in cash $ -　 $ Income taxed paid in cash $ 39,564　 $ - See accompanying notes to unaudited condensed consolidated financial statements. 6 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.MANAGEMENT'S REPRESENTATION OF INTERIM FINANCIAL INFORMATION The accompanying unaudited financial statements have been prepared by Worldwide Energy and Manufacturing USA, Inc. without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted as allowed by such rules and regulations, and management believes that the disclosures are adequate to make the information presented not misleading. These financial statements include all of the adjustments, which in the opinion of management are necessary to a fair presentation of financial position and results of operations. All such adjustments are of a normal and recurring nature. Interim results are not necessarily indicative of results for a full year.These financial statements should be read in conjunction with the audited financial statements at December 31, 2008, as amended, as filed in the Company Form 10-K filed with the Commission on April 15, 2010. 2.SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies of the Company is presented to assist in understanding the Company’s financial statements. The financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity. These accounting policies conform to generally accepted accounting principles and have been consistently applied in the preparation of the financial statements and the restated December 31, 2008 financials included in the 10-K/A filed on September 1, 2009 and August 19, 2009. Description of Business Worldwide Energy and Manufacturing USA, Inc. (“Worldwide” or “the Company”) is a manufacturing engineering firm and international contract manufacturer, using factories in China, primarily servicing customers in Europe, South Korea for our solar modules and United States-based companies that outsource their smaller scale production orders for offshore production in China. From our inception in 1993 until 2005, we were strictly an intermediary or “middle man,” working with our customers and our subcontractors to assure that our customers received high quality components on a timely basis that fulfilled their specific needs. While we still subcontract a significant portion of our business, since 2005, we have begun the transition to becoming a direct contract manufacturer, operating several of our own factories.Recently, we announced two additional factories allowing us to become a direct manufacturer for solar modules and for power supply units as described below: In February of 2008, Worldwide established a solar division that focuses on photovoltaic module technology under the brand name of “AmeriSolar.” On February 25, 2008, the Company changed its name from Worldwide Manufacturing USA, Inc. to Worldwide Energy and Manufacturing USA, Inc. in order to reflect its expansion into the solar energy industry. The Company issued 300,000 restricted shares for the AmeriSolar brand name. Worldwide leased a 129,167 square foot facility in Ningbo, China. The lease term is from July 18, 2008 to July 17, 2013.This facility houses the production operations and R&D center for the Company’s solar division. This factory has the capability of producing 80MW which translates into approximately $224 million in revenues at full capacity based on current prices. By opening this factory we hope to increase gross margins and net margins in our solar division. 7 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2.SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) On October 14, 2008, Worldwide completed the acquisition of 55% of Shanghai De Hong Electric and Electronic Company Limited (“De Hong”) through acquiring 55% of the outstanding capital stock of De Hong, a China corporation, through Worldwide’s wholly owned subsidiary Intech Electro- Mechanical Products Co., Ltd., a Chinese corporation (“Intech”). The Company funded the acquisition with the sale of 1,055,103 shares of its common stock, or $4,747,970. The sale of stock took place on June 23, 2008.Shanghai De Hong Electric and Electronic Company is the holding company for the operating subsidiary Shanghai Intech -Detron Electronic Co. (“Detron”). Therefore, Worldwide received 55% control of the operating subsidiary Shanghai Intech-Detron Electric and Electronic Company Limited (“Detron”). Detron is a power supply factory in Shanghai, China with designing and R & D. The terms of Agreement dated February 3, 2008 was that Worldwide USA paid cash consideration of approximately 1 million dollars for 55% interest in DeHong. Intech paid the first installment of $714,286 on behalf of Worldwide in September, 2008. During the three months ended March 31, 2009, Worldwide paid back $714,286 to Intech and further paid $308,414 for the second installment and the total consideration of the investment is $1,022,700. On August 15, 2008, the Company formed a new company called Nantong Ningbo Solar factory (“Ningbo Solar”), which is the solar energy research and development manufacturer. The Company established a factory to provide installation services to different solar project. The Company also acts as agent to import or export the products and services overseas. On November 14, 2005, we established a die-casting and machining factory through leasing an existing facility from a former supplier, and initially investing approximately $500,000 to upgrade the equipment and manufacturing buildings. In these transactions we acquired assets, the expertise of the employees, the managers of the factories, and a portion of the existing customers of those factories. In the third quarter of 2005, we also established an electronics manufacturing factory. As a result, of these two continued factory operations and the recently announced new factories described above, as of December 31, 2008 we own and operate four factories that we now use for the manufacture of certain product lines that we historically had to subcontract, and we are using the services of approximately 40 subcontractors to manufacture those product lines for which we do not have our own manufacturing capabilities. Principles of Consolidation The accompanying financial statements include Worldwide Energy and Manufacturing USA, Inc., a Colorado corporation and a public company, its operating subsidiary, Worldwide USA, a California corporation, and six subsidiary companies, Shanghai Intech Electro-Mechanical Products Co., Ltd., Shanghai Intech Precision Mechanical Products Ltd., Shanghai Intech-Detron Electric and Electronic Company Limited, Ningbo Solar Factory, and Shanghai De Hong Electric and Electronic Company Limited, owned by Worldwide USA. Intercompany transactions have been eliminated in consolidation. Property and equipment Property and equipment are stated at historical cost and are depreciated over the useful lives of the assets. Depreciation is computed primarily using the straight-line method based on estimated useful lives, which range from 3 to 25 years. 8 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2.SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Impairment of Long-lived Assets Long-lived tangible assets and definite-lived intangible assets are reviewed for possible impairment whenever events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable. The Company uses an estimate of undiscounted future net cash flows of the assets over the remaining useful lives in determining whether the carrying value of the assets is recoverable. If the carrying values of the assets exceed the expected future cash flows of the assets, the Company recognizes an impairment loss equal to the difference between the carrying values of the assets and their estimated fair values. Impairment of long-lived assets is assessed at the lowest levels for which there are identifiable cash flows that are independent from other groups of assets. The evaluation of long-lived assets requires the Company to use estimates of future cash flows. However, actual cash flows may differ from the estimated future cash flows used in these impairment tests. Inventories Inventories consist of finished goods of manufactured products. Cost is stated at the lower of cost or market on a first-in, first-out (FIFO) basis. The Company has not recorded an allowance for slow-moving or obsolete inventory. Obsolete inventory at March 31, 2009 and December 31, 2008 was minimal. Revenue Recognition The Company recognizes revenues in accordance with the guidelines of the Securities and Exchange Commission (“SEC”) Staff Accounting Bulletin (“SAB”) No. 104 “Revenue Recognition”.The Company recognizes revenue from product sales when the orders are completed and shipped, provided that collection of the resulting receivable is reasonably assured. Amounts billed to customers are recorded as sales while the shipping costs are included in cost of sales. Returns on defective custom parts may only be exchanged for replacement parts within 30 days of the invoice date. Returns on defective catalogue parts, which can be resold, may be exchanged for replacement parts or for a refund. Revenue from non-refundable customer tooling deposits is recognized when the materials are shipped or when the deposit is forfeited, whichever is earlier. Repairs and Maintenance Repairs and maintenance of a routine nature are charged as incurred to operations, while those that extend or improve the life of existing assets are capitalized. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents. Income Taxes The Company uses the liability approach to financial accounting and reporting for income taxes. The differences between the financial statement and tax bases of assets and liabilities are determined annually. Deferred income tax assets and liabilities are computed for those differences that have future 9 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2.SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) tax consequences using the currently enacted tax laws and rates that apply to the period in which they are expected to affect taxable income. Valuation allowances are established, if necessary, to reduce deferred tax asset accounts to the amounts that will more likely than not be realized. Income tax expense is the current tax payable or refundable for the period, plus or minus the net change in the deferred tax asset and liability accounts. Intangibles Brand name has an indefinite useful life and it is carried at cost and is not being amortized. The Company reviews its intangible assets annually for impairment, or sooner, if events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Research and Development The Company expenses the cost of research and development as incurred. No research and development costs were charged to operations during 2009 or 2008. Goodwill Goodwill represents the excess of the purchase price over the net of the fair value of the identifiable tangible and intangible assets acquired and the fair value of liabilities assumed in business acquisitions. In accordance with Statement of Financial Accounting Standards (“SFAS”) No.142, Goodwill and Other Intangible Assets, management of the Company evaluates the carrying value of goodwill annually or when a possible impairment is indicated. The Company performs its impairment annually during the fourth quarter of the fiscal year. Non-Cash Equity Transactions Shares of other equity instruments issued for non-cash consideration are recorded at the fair value of the consideration received, or at the value of the stock given, considered in reference to contemporaneous cash sale of stock. Accounting for Derivatives The Company evaluates stock options, stock warrants or other contracts to determine if those contracts or embedded components of those contracts qualify as derivatives to be separately accounted for under the relevant sections of Financial Accounting Standards Board (“FASB”) Statement No. 133, “Accounting for Derivative Instruments and Hedging Activities’ (“FAS 133”).The result of this accounting treatment could be that the fair value of a financial instrument is classified as a derivative instrument and is marked-to-market at each balance sheet date and recorded as a liability.In the event that the fair value is recorded as a liability, the change in fair value is recorded in the statement of operations as other income or other expense.Upon conversion or exercise of a derivative instrument, the instrument is marked to fair value at the conversion date and then that fair value is reclassified to equity.Financial instruments that are initially classified as equity that become subject to reclassification under FAS 133 are reclassified to a liability account at the fair value of the instrument on the reclassification date. 10 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2.SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) In addition, the Company evaluated EITF 00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock”, which sets forth conditions that must be met to determine whether the derivative instrument should be classified as equity or classified as a liability. Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts of assets and liabilities, as well as footnote disclosures included in the financial statements and accompanying notes.Actual results may differ from those estimates and such differences may be material to the financial statements. The more significant estimates include: useful lives and residual values of fixed assets, fair market values of inventory, goodwill and intangible impairment tests, reserves for warranty, returns, and product liability losses, and credits losses. Accounting Method The Company’s financial statements are prepared using the accrual method of accounting. Foreign Currency Transactions and Translation Transaction gains and losses result from a change in exchange rates between the functional currencies in which a foreign currency transaction is denominated.They represent an increase or decrease in (a) the actual functional current cash flows realized upon settlement of foreign currency transactions and (b) the expected functional currency cash flows on unsettled foreign currency transactions.All transaction gains and losses are included in other income or expense.For all years presented, sales to customers were primarily denominated in U.S. dollars. Assets and liabilities of Intech are translated into U.S. dollars at the prevailing exchange rate in effect at each period end.Revenue and expenses are translated into U.S. dollars at the average exchange rate during the reporting period.Contributed capital is translated into U.S. dollars at the historical exchange rate when capital was injected.Any difference resulting from using the current rate, historical rate, and average rate in determination of retained earnings is accounted for as a translation adjustment and reported as part of comprehensive income or loss in the equity section.Exchange differences are recognized in the income statement in the period in which they occur. Fair Value of Financial Instruments Unless otherwise indicated, the fair value of all reported assets and liabilities, which represent financial instruments (none of which are held for trading purposes), approximate the carrying values of such instruments.At March 31, 2009 and December 31, 2008, accounts receivable in the amounts of $8,600,995 and $4,790,506 respectively, were pledged as collateral in connection with bank loans. 11 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2.SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Fair Value Measurements In September 2006, the FASB issued SFAS No.157, Fair Value Measurements. SFAS No.157 establishes a framework for measuring fair value in generally accepted accounting principles, clarifies the definition of fair value within that framework, and expands disclosures about the use of fair value measurements. SFAS No.157 applies to fair value measurements required by existing accounting pronouncements and does not require any new fair value measurements.The Company adopted FAS 157 on January 1, 2008. On January 1, 2009 the Company adopted FASB Staff Position No. FAS 157-2 for non-financial assets and non-financialliabilities that are recognized or disclosed at fair value in the consolidated financial statements on anonrecurring basis as permitted by, which provided a deferral of such provisions until 2009. The adoption of FAS157-2 did not have a material impact on the Company’s consolidated financial statements. Various inputs are considered when determining the fair value of the Company’s investments and long-term debt.The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in these securities.These inputs are summarized in the three broad levels listed below. · Level 1 – observable market inputs that are unadjusted quoted prices for identical assets or liabilities in active markets. · Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.). · Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments). The carrying value of financial assets and liabilities recorded at fair value is measured on a recurring or nonrecurring basis. Financial assets and liabilities measured on a non-recurring basis are those that are adjusted to fair value when a significant event occurs. The Company had no financial assets or liabilities carried and measured on a nonrecurring basis during the reporting periods. Financial assets and liabilities measured on a recurring basis are those that are adjusted to fair value each time a financial statement is prepared. The Company’s had a warrant derivative liability carried at fair value on a recurring basis at March 31, 2009. 12 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2.SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) The following are the major categories of assets and liabilities measured at fair value on a recurring basis during the period ended March 31, 2009, using quoted prices in active markets for identical assets (Level 1); significant other observable inputs (Level 2); and significant unobservable inputs (Level 3). Description Level 1: Quoted Prices in Active Markets for Identical Assets Level 2: Significant Other Observable Inputs Level 3: Significant Unobservable Inputs Total at March 31, 2009 Warrant Derivative Liability $
